Citation Nr: 1638732	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral leg disability to include as secondary to pes planus.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty with the U.S. Army from January 1977 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Veteran testified at a videoconference Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the St Petersburg RO.  The transcript from that hearing is of record.

This case was remanded by the Board for further development in March 2015.  

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus preexisted the Veteran's service and did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

2.  A bilateral leg disability is not shown by the record. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  A bilateral leg disability was not incurred in or aggravated by service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).



ANALYSIS 

The Veteran appeals the denial of service connection for bilateral pes planus and a bilateral leg disability.  He asserts that he had chronic problem while in service and has had problems with his feet since service.  The Veteran reported that his military occupational specialty required excessive marching, running and other physical training which caused his condition to worsen.  He testified that he was given arch supports which resolved his symptoms for a while, but he continued to have problems.  He was later placed on permanent profile and subsequently reclassified as a truck driver. The Veteran testified that during service his foot problems had deteriorated to the point where he was not considered suitable for retention and thus was unable to reenlist.  He also testified that following service he has received cortisone shots and continues to wears orthotic inserts.  The Veteran further claims he has a bilateral leg disability that is secondary to his pes planus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

After weighing the evidence, the Board concludes that the most probative evidence is against the claim.  To that end, service treatment records show that mild pes planus first degree asymptomatic was documented during the October 1976 enlistment examination.  Based upon the medical evidence and the Veteran's lay statements, the Board concludes that there is clear and unmistakable evidence that pes planus pre-existed service.  The Board also concludes that there is clear and unmistakable evidence that the pre-existing pes planus was not aggravated during service.  

In this regard, service treatment record show foot complaints in November 1977, April 1978, May 1978, November 1981, December 1981 and February 1982.  The Veteran was fitted for orthotic inserts and placed on profile at times during service.  Examination, however, in October 1980 disclosed normal clinical findings for the feet.  Examination in July 1983 assessed mildly asymptomatic bilateral flat feet.
During the May 1984 separation examination, the feet were shown to be clinically normal.  Although the Veteran reported foot trouble at that time, the examiner noted that examination results were normal.  Furthermore, examination in November 1984 months after separation disclosed that the Veteran had full range of motion at the ankle and full range of motion of his toes with good strength in the muscles of his foot.  He had no local areas of tenderness, erythema, warmth or redness, but he had tenderness with weight bearing over the metatarsal heads near the insertion of the plantar fascia.  

The April 2010 VA examiner opined that the Veteran's bilateral pes planus was not permanently aggravated by military service.  He noted that the Veteran's claim was denied twice and that there was current/ongoing treatment for pes planus, however, there was no new evidence to establish that the Veteran's pre-military pes planus was aggravated by his service.  He also found that there was no superimposed condition.  

During the April 2015 examination, the VA examiner opined that the Veteran's bilateral pes planus was less likely as not (less than 50/50 probability) aggravated by active duty.  The VA examiner noted that a review of the service treatment records revealed intermittent exacerbations of foot pain in active duty during increased activities or strenuous physical training which is not unexpected.  He noted that such was precisely why the Veteran was given permanent profiles from the strenuous activities and allowed to wear shoes instead of boots and given arch
supports to avoid aggravation of the pes planus.  Examination of the feet that day he stated revealed mild pes planus, similar to what was noted on the entrance exam.

The VA examiner further noted that there was a half inch still visible when the Veteran is not weight bearing and that the arch flattens out with weight bearing because of the extreme weight placed on it gained in the years following separation.  He stated that the Veteran denied any fracture or specific trauma to the bones in the arches of the feet during active duty that might have conceivably aggravated or permanently worsened the pes planus.  It was noted that the current foot complaints appear to be due to other unrelated conditions that developed many years after separation, including the plantar fasciitis mentioned in 2010.

In July 2015, Dr. N stated that the Veteran has had flat feet since 1977 and that he served in the Army from 1977 to 1984.  He opined that the Veteran's flat foot problem was aggravated by service and that he still has foot pain now.  

After review of the evidence, the Board finds that the preexisting pes planus was not aggravated by the Veteran's period of service.  Although the Veteran had foot complaints during service; the service treatment records do not indicate any increase in the severity of his pes planus beyond the natural progression.  The Board acknowledges the lay statements of record.  The Board finds that the Veteran's lay statements are competent and credible lay statements as to the existence of his pes planus; this is not probative, however, of the lone issue for resolution - whether the condition was aggravated by incidents of service.  In this instance, however, the progression of a complicated orthopedic disability of the feet due to service activities is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007).  

Furthermore, while Dr. N opined that there was aggravation of the Veteran's pes planus during service, the Board notes that the opinion is insufficient as Dr. N does not provide a reason/rationale for his conclusion.  Dr. N merely rendered an opinion without a supporting basis.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  Similarly, the Board notes that the 2015 examiner used the incorrect standard in rendering his opinion. Thus, this opinion is of limited probative value. Here, the Board finds that the evidence overall, and the other medical opinions rendered by the VA examiners are persuasive and assigns them greater probative weight than the opinion of Dr. N.  The opinions of the VA examiners were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  The VA examiners also provided reasoning for the opinions reached and the opinions are consistent with each other.  Significantly, Dr. N did not provide a basis for the opinion reached.

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The Board has reviewed the service examination reports, to include the final separation examination, lay statements, VA medical records, the VA examinations and private treatment records of file.  The more probative evidence establishes that there was no increase in severity during service.  Here, the Board has afforded greater probative value to the opinions of the VA examiners than the lay statements of record and the opinion of Dr. N.  In sum, the most probative evidence of record is against finding that the Veteran's pes planus was aggravated during service.  For the reasons stated above, service connection is denied.  

The Board also finds against service connection for a bilateral leg disability claimed as secondary to pes planus.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no showing of a bilateral leg disability at the time of filing or during the pendency of the claim.  Although the Veteran reports leg problems, outpatient treatment records fail to disclose a leg disability.  Rather, during the April 2015 VA examination it was indicated that the Veteran had referred pain from the feet.  The Veteran denied any trauma/fractures of the legs, surgery and/or specific treatment for his leg condition.  The April 2015 VA examiner found that there was no objective evidence of bilateral leg pathology on examination.  He also noted that there was no pathology noted on examination of the tibia/fibular bones of the legs.  He stated that the Veteran clearly stated leg pain was referred from the foot pain, always occurs only with the foot pain, and is independent of other conditions that developed many years after separation from active duty. 

Implicit in the claim is the Veteran's belief that he has a leg disability.  The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Khana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, i.e. the existence of a leg disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability.  Such diagnoses require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran claims a leg disability secondary to his pes planus, service connection for pes planus has been denied.  Regardless of the theory of entitlement, however, there is no showing of a bilateral leg disability.  Should pathology appear in the future, the appellant may file a new claim at that time.  Accordingly, the claim for service connection is denied.  

For the reasons stated, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a bilateral leg disability to include as secondary to flat feet is denied.  




REMAND
 
The Veteran appeals the denial of a compensable disability rating for bilateral hearing loss.  The Veteran was afforded a VA audiological examination in May 2010.  During his January 2015 Board hearing, however, the Veteran indicated that his hearing loss had worsened since his last VA examination.  

The Veteran was afforded a VA audiological evaluation in April 2015.  The examination results, however, were deemed unreliable for rating purposes.  The VA examiner stated that audiometric results revealed a non-organic hearing loss and that there was poor inter-test reliability.  The PTA in the right ear revealed a score of 47 dBHL compared to a SRT of 25 dBHL; and the PTA in the left ear revealed a score of 48 dBHL compared to a SRT of 25 dBHL.  Therefore, the VA examiner found the PTA-SRT difference revealed questionable/poor agreement.  Also, the Veteran demonstrated communication ability that was not consistent with his results for the speech testing he stated.  Despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes.  The examiner stated that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of pure tone average and word recognition scores inappropriate.  

The Board finds that the record is unclear as to whether the April 2015 examination results are unreliable because of an inability of the VA examiner or whether there was lack of cooperation from the Veteran.  To ensure that the record reflects the current severity of his disability, the  Board finds that another examination is needed.   

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The Veteran should be afforded a VA audiological examination conducted by an examiner other than the April 2015 VA examiner.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss.  The examiner must be sure to address the applicable rating criteria.  If the examination results are found to be unreliable for rating purposes, the VA examiner must document if such is due to lack of cooperation from the Veteran and/or caused by other means.  A complete rationale for any opinions expressed must be provided.  
 
2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Thereafter, the AOJ should readjudicate the claim.  If any claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


